Citation Nr: 1027888	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for heart disease, to include 
as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to October 
1971 and from April 1981 to February 1984.

This claim came before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2009.  A review of the record shows that the 
RO has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in November 
2008.  


FINDING OF FACT

Heart disease was not manifested during the Veteran's active duty 
service, nor is heart disease otherwise related to such service, 
or to the Veteran's service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by the Veteran's 
active duty service, or proximately due to or caused by a 
service-connected disability, nor may it be presumed to be 
incurred in or aggravated by such service,.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in January  2007.  While this notice 
does not provide any information concerning the evaluation or the 
effective date that could be assigned should service connection 
be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records from his period 
of service from April 1981 to February 1984, and post-service VA 
and private treatment records.  The Board acknowledges that the 
Veteran's service treatment records are not on file with regard 
to his period of service from September 1963 to October 1971.  
Due to the missing service treatment records, the Board 
recognizes its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a report of VA examination 
performed in March 2009.  The examination report obtained is 
fully adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as cardiovascular disease, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). 

The Veteran is seeking entitlement to service connection for 
heart disability, to include as secondary to service-connected 
diabetes mellitus type II.  Service connection is in effect for 
diabetes mellitus type II, currently rated 10 percent disabling 
effective April 23, 2007.

Service Reports of Medical Examination dated in April and 
November 1983 reflect that the Veteran's heart was clinically 
evaluated as normal.  Service Reports of Medical History dated in 
April and November 1983 reflect that the Veteran checked the 'no' 
boxes for heart trouble and palpitation or pounding heart.  

VA outpatient treatment records dated in August 2002 reflect that 
the Veteran was assessed with arteriosclerotic heart disease.  A 
December 2006 VA outpatient treatment record reflects a nurse 
practitioner's opinion that it is more likely than not that the 
Veteran's arteriosclerotic heart disease is secondary to 
posttraumatic stress disorder (PTSD).  

When the Veteran was examined by the VA in December 2007, the 
examiner concluded that the Veteran's coronary artery disease 
clearly pre-dated by several years his diagnosis of diabetes 
mellitus.  He noted that Veteran's current baseline of coronary 
artery disease was considered to be his baseline manifestation of 
heart disease prior to his diagnosis of diabetes mellitus.  He 
further concluded that a review of the evidence reflects  there 
was no aggravation of his current status based on his recently 
diagnosed diabetes mellitus.  

The Veteran underwent a VA examination in March 2009.  He 
reported that vascular disease was diagnosed around 1999.  He 
stated that he has been on hypertension medication since about 
2000.  He reported that he had a heart attack in May 2006 and had 
one stent.  He stated that he was diagnosed with diabetes 
mellitus type II in 2007.  He reported that he started smoking at 
age 14.  He stated that he smoked until 1970 and quit for 2 
years, before smoking another 15 years and stopping again for 1 
year.  He reported that he started again and stopped in 2006 and 
then did not smoke for 27 months and now is smoking about 3 to 4 
cigarettes per day.  He stated that he was previously smoking 3 
packs per day.  The examiner noted that this gave him a 82+ pack 
year history.  

Following physical examination, the examiner diagnosed coronary 
heart disease.  The examiner opined that the heart disease is not 
caused by, nor is it aggravated by, the service-connected 
diabetes mellitus type II.  The examiner reasoned that the heart 
disease was diagnosed several years prior to the diagnosis of 
diabetes.  Additionally, prior to the diagnosis of diabetes 
mellitus, the Veteran had hypertension, dyslipidemia, and 
significant smoking history (80+ pack years).  Moreover, there 
was no change seen in medication for hypertension or heart 
disease since the MI/Stent placement.  Therefore, the examiner 
reasoned that the hypertension was not aggravated, even after the 
Veteran was diagnosed with diabetes.  Finally, the examiner noted 
that the Veteran was having chest pain in 2001, 6 years prior to 
the diagnosis of diabetes mellitus type II, and was sent to a 
cardiologist in 2002.  

The Board has considered the December 2006 VA outpatient 
treatment record reflecting a nurse practitioner's opinion that 
it is more likely than not that the Veteran's arteriosclerotic 
heart disease is secondary to PTSD.  However, no rationale was 
given.  Moreover, the Veteran is claiming service connection for 
heart disease as secondary to diabetes mellitus type II, not as 
secondary to PTSD.  The Board finds that the December 2006 
opinion is of diminished probative value.  The Board notes that 
the March 2009 VA examiner gave a detailed rationale for the 
opinion that the heart disease is not caused by, nor is it 
aggravated by, the service-connected diabetes mellitus type II.  
The Board therefore finds that the December 2007 and March 2009 
VA examination findings are entitled to more weight.

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  But, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.  

Moreover, the Board notes that the lack of any evidence of heart 
disease for over 18 years between the period of active duty and 
the evidence showing heart disease is itself evidence which tends 
to show that no heart disease was incurred as a result of 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's own lay statements to the 
effect that the heart disease is due to service or a service-
connected disability.  However, the Veteran is not competent to 
provide a medical nexus opinion between heart disease and an 
injury, disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim because a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that heart disease is related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that there is a preponderance of the 
evidence against the Veteran's claim of service connection for 
heart disease, including as secondary to diabetes mellitus type 
II. Consequently, the benefit-of- the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for heart disease, to include as secondary to 
service-connected diabetes mellitus type II, is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


